

117 HR 3425 IH: Saving Gig Economy Taxpayers Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3425IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mrs. Miller of West Virginia introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reinstate the exception for de minimis payments by third party settlement organizations with respect to returns relating to payments made in settlement of payment card and third party network transactions, as in effect prior to the enactment of the American Rescue Plan Act.1.Short titleThis Act may be cited as the Saving Gig Economy Taxpayers Act. 2.Reinstatement of exception for de minimis payments as in effect prior to enactment of American Rescue Plan Act(a)In generalSection 6050W(e) of the Internal Revenue Code of 1986 is amended to read as follows: (e)Exception for de minimis payments by third party settlement organizationsA third party settlement organization shall be required to report any information under subsection (a) with respect to third party network transactions of any participating payee only if—(1)the amount which would otherwise be reported under subsection (a)(2) with respect to such transactions exceeds $20,000, and(2)the aggregate number of such transactions exceeds 200. .(b)Effective dateThe amendment made by this section shall take effect as if included in section 9674 of the American Rescue Plan Act. 